Citation Nr: 1625996	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a left knee disability and/or service connected disabilities.
 
2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability and/or service connected disabilities.
 
3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability and/or service connected disabilities.
 
4.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability and/or service connected disabilities.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008, and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In November 2012, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2013, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion for a Remand. 

In July 2014, the Board remanded the issues noted above as well as two additional issues: a higher rating for a left thigh disability and a higher rating for PTSD.  The Veteran had expressed disagreement to the ratings assigned to these two disabilities and the Board directed the RO to issue a statement of the case.  See Manlincon v West, 12 Vet App 238 (1999).  On remand, the RO in September 2014 increased the rating for the left thigh disability.  The Veteran expressed satisfaction with this rating and withdrew an appeal for a higher rating for the left thigh disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran, however, did not perfect an appeal concerning a higher rating for PTSD after the RO issued a statement of the case in September 2014.

In December 2015, the Board remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran sought treatment in service after injuring his knee.  The initial diagnosis was a sprain of the left knee.  Later, the service medical providers raised the possibility that the Veteran had a torn medial meniscus and also noted laxity of the left medial collateral ligament.  He was transferred to the 106th General Hospital, Yokohama, Japan for treatment for approximately 3 months.  The diagnosis upon discharge was internal derangement of the knee, which healed well.  

The Veteran now has been diagnosed with degenerative joint disease of the left knee and in January 2008, he was also diagnosed with a torn medial meniscus in the left knee.  He now seeks service connection for his left knee as due to the in service injury.  The Veteran is also seeking service connection for disabilities of the low back, right knee, and left hip as caused or aggravated by the left knee.  

In December 2015, the Board remanded the Veteran's claims for a VA examination with an opinion whether either of the Veteran's left knee diagnoses is related to service.  If so, the examiner was then asked to determine if that disability caused or aggravated the other joints in issue.  

The Veteran was provided a VA examination in January 2015 and the VA examiner concluded it was less likely than not that the Veteran's current left knee disabilities, degenerative joint disease and a torn medial meniscus, were related to service.  The examiner focused upon the service treatment records that raised the possibility the Veteran had a torn medial meniscus after the initial injury.  The examiner, however, did not discuss the subsequent records that diagnosed internal derangement of the left knee.  The examiner also did not discuss the clinical significance of the finding the Veteran had laxity of the left medial collateral ligament.  It is unclear whether the internal derangement referred to a torn meniscus or the ligament laxity, or some other pathology such as a loose body.  Therefore, the Board finds the January 2015 VA examination report incomplete and upon remand, the VA examiner should address this missing information.

In addition, the Board is already service connected for a left thigh disability, PTSD, a left shoulder disability, and diabetes mellitus, type II.  The Veteran's service representative argues that one or more of these disabilities, in particular, the left thigh disability and PTSD, caused or aggravated the left knee, right knee, low back, and left hip disabilities.  Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability. 38 C.F.R. § 3.310(a).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from November 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Arrange for the examiner who conducted the January 2015 examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination. The claims file should be made available to the examiner in conjunction with the opinion.

The examiner is asked to discuss the clinical significance of the Veteran's final diagnosis in service of internal derangement of the left knee and whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current left knee disabilities had its onset or is causally related to the internal derangement of the left knee in service.  

The examiner is also asked to discuss the service finding of laxity of the left medial collateral ligament and whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current left knee disabilities had its onset or is causally related to the ligament laxity.

For any disability of the left knee, right knee, low back, or left hip that the examiner determines is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) the disability was caused by or aggravated by the Veteran's service connected disabilities, to specifically include his left thigh and PTSD disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

 A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




